     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 1 of 7

1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ANGEL ROJO, an Individual, on           No. 2:20-CV-01526-WBS-DB
     behalf of himself, all others
13   similarly situated, and on
     behalf of the general public as
14   Private Attorneys General               MEMORANDUM AND ORDER RE:
                                             DEFENDANT ROOFLINE INC.’S
15                                           MOTION TO DISMISS PLAINTIFF’S
                  Plaintiff,                 TENTH CAUSE OF ACTION, OR IN
16                                           THE ALTERNATIVE TO STAY
         v.
17
     ROOFLINE, INC., a Texas
18   Corporation, A TEXAS
     CORPORATION, ROOFLINE SUPPLY &
19   DELIVERY, a California
     Corporation, and DOES 1 through
20   250,

21                Defendants.

22

23                                ----oo0oo----

24             Plaintiff Angel Rojo (“plaintiff” or “Rojo”) brought

25   this action against Defendants Roofline Inc., Roofline Supply &

26   Deliver, and Does 1 through 250, (“defendants” or “Roofline”)

27   seeking damages related to Fair Employment and Housing Act

28   (“FEHA”) retaliation, disability discrimination, failure to
                                         1
     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 2 of 7

 1   accommodate, wrongful termination, and violations of wage and

 2   hour laws.

 3                Plaintiff’s Tenth Cause of Action is a representative

 4   claim on behalf of himself and other aggrieved employees to

 5   recover civil penalties under the California Private Attorneys’

 6   General Act (“PAGA”) based on the alleged denial of meal and rest

 7   breaks.   (See generally Compl.) (Docket No. 1, Ex. A.)           In the

 8   motion presently before the court, defendants seek to dismiss or

 9   in the alternative to stay that cause of action.        (“Mot. to

10   Dismiss”) (Docket No. 4.)

11   I.   Motion to Dismiss under Rule 12(b)(6)

12                PAGA “authorizes an employee to bring an action for

13   civil penalties on behalf of the state against [their] employer

14   for Labor Code violations committed against the employee and

15   fellow employees, with most of the proceeds of that litigation

16   going towards the state.”     Sakkab v. Luxottica Retail N. Am.,

17   Inc., 804 F.3d 425, 429 (9th Cir. 2015).       The employees bringing

18   the action do so as agents or proxies of the state’s labor law

19   enforcement agencies.     See id. at 435.    “The civil penalties

20   recovered on behalf of the state under the PAGA are distinct from
21   the statutory damages to which employees may be entitled in their

22   individual capacities.”     Iskanian v. CLS Transportation Los

23   Angeles, LLC, 59 Cal. 4th 348, 381 (2014).

24                Federal Rule 12(b)(6) allows a defendant to assert a

25   defense by motion for “failure to state a claim upon which relief

26   can be granted.”     Fed. R. Civ. P. 12(b)(6).     The inquiry before
27   the court is whether, accepting the allegations in the complaint

28   as true and drawing all reasonable inferences in the plaintiff’s
                                         2
     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 3 of 7

 1   favor, the plaintiff has stated a claim to relief that is

 2   plausible on its face.    See Ashcroft v. Iqbal, 556 U.S. 662, 678

 3   (2009).   “The plausibility standard is not akin to a ‘probability

 4   requirement,’ but it asks for more than a sheer possibility that

 5   a defendant has acted unlawfully.”      Id. at 678.     “Threadbare

 6   recitals of the elements of a cause of action, supported by mere

 7   conclusory statements, do not suffice.”       Id.

 8             Defendants contend that plaintiff is barred from

 9   pursuing his PAGA cause of action because a substantially similar

10   suit pursuing the same PAGA claims on behalf of the same group of

11   employees is pending in state court.       See Sifuentes v. Roofline,

12   Inc., Case No. 34-2019-00269947-CU-OE-GDS (Sacramento Sup. Ct.,

13   filed Nov. 27, 2019) (“Sifuentes action”).1         The plain language

14   of California Labor Code § 2699(h) bars an employee from bringing

15   a PAGA action when the LWDA has cited an employer or pursued

16   action against them.    See Tan v. Grubhub, Inc., 171 F. Supp. 3d

17   998, 1012 (N.D. Cal. 2017).     However, the statute is silent with

18   respect to whether an employee may bring a PAGA action when

19   another private plaintiff has already sued the employer in a

20
          1    Defendants request that the court take judicial notice
21   of three documents. (See generally RJN.) These documents are:
22   (a) a true and correct copy of the First Amended Complaint in
     Sifuentes v. Roofline, Inc., Case No. 34-2019-00269947-CU-OE-GDS
23   (Sacramento Sup. Ct., filed Nov. 27, 2019; First Am. Compl. filed
     July 8, 2020), (b) the November 27, 2019 Notice under Cal. Lab.
24   Code § 2699.3 filed by Sifuentes with the California Department
     of Industrial Relations and (c) a copy of the May 8, 2020
25   stipulation and the Sacramento Superior Court’s June 22, 2020
26   order permitting Sifuentes to file a First Amended Complaint.
     Plaintiff has not objected. Accordingly, the court grants the
27   defendants’ request for judicial notice of documents from the
     Sifuentes proceedings in state court and from the LWDA.
28
                                         3
     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 4 of 7

 1   representative capacity.     See id.

 2             Defendants have not cited a single case that bars

 3   successive suits by different employees.       Defendants principally

 4   rely on dicta in Stafford v. Dollar Tree Stores, Inc., No. 13-cv-

 5   1187 KJM CKD, 2014 WL 6633396, at *3 (E.D. Cal. Nov. 21, 2014)

 6   and Brown v. Ralph’s Grocery Co., 197 Cal. App. 4th 489, 501 (2nd

 7   Dist. 2012).    These cases note that California Labor Code §

 8   2699(h) prohibits an action by an aggrieved employee when the

 9   agency or any of its divisions or employees are directly pursuing

10   enforcement against the employer on the same facts and theories

11   under the same section(s) of the Labor Code.        See Cal. Lab. Code

12   § 2699(h).     But, as the Tan court observed, the issue at bar here

13   was not raised in these cases nor do they explain why the section

14   “should be read to include deferring a suit by private plaintiffs

15   when the statutory language makes no such provision.”         Tan, 171

16   F. Supp. 3d at 1012.

17             Here, the LWDA has not appeared in either case, nor

18   does it appear to have independently pursued an action against

19   Roofline based on the same facts and theories at issue.           A

20   different analysis would be required if a judgment had been made
21   in the Sifuentes action, as it could be argued that such a

22   judgment would be binding on government agencies and any

23   aggrieved employee not a party to the proceeding.         However, the

24   mere pendency of the Sifuentes action does not bar plaintiff’s

25   PAGA cause of action.    Accordingly, the court will deny the

26   motion to dismiss.
27   II.   Stay of PAGA Cause of Action

28             Defendants additionally contend that the court should
                                         4
     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 5 of 7

 1   dismiss or stay plaintiff’s tenth cause of action under PAGA

 2   pursuant to the abstention doctrine set forth in Colorado River

 3   Water Conservation District v. United States, 424 U.S. 800

 4   (1976), due to the greater progress of Sifuentes’ state-court

 5   action.2   (See Mot. to Dismiss at 6–9.)      Because the court will

 6   stay plaintiff’s tenth cause of action pursuant to its inherent

 7   authority to control the disposition of the cases on its docket,

 8   the court need not delve into the parties’ arguments under the

 9   Colorado River doctrine.

10              The power to stay proceedings “is incidental to the

11   power inherent in every court to control the disposition of the

12   cases on its docket with economy of time and effort for itself,

13   for counsel, and for litigants.”      Landis v. N. Am. Co., 299 U.S.

14   248, 254 (1936).   District courts ordinarily have authority to

15   issue stays where such a stay would be a proper exercise of

16   discretion.   See Rhines v. Weber, 544 U.S. 269, 276 (2005).

17   Consideration of such a stay calls for “the exercise of judgment

18
          2    Defendants argue that “[i]t is well accepted that a
19   party may move under Federal Rule of Civil Procedure 12(b)(1) to
     dismiss or stay an action pursuant to the Colorado River
20   doctrine.” (Mot. to Dismiss at 3.) The cases that defendants
     cite for this proposition do not support this point. See, e.g.
21   Fireman’s Fund Ins. Co. v. Quackenbush, 87 F.3d 290, 298 (9th
22   Cir. 1996); Am. Int’l Underwriters (Philippines), Inc. v.
     Continental Ins. Co., 84 F.2d 1253, 1261 (9th Cir. 1988);
23   Robinson v. Nestle Waters N. Am., Inc., Case No. CIV-S-11-856-
     LKK/KJN, 2011 WL 2174375 (E.D. Cal. June 1, 2011). Those cases
24   discuss dismissal under Colorado River, but do not hold that
     moving to dismiss under Colorado River constitutes a 12(b)(1)
25   motion. A motion to dismiss under Rule 12(b)(1) seeks dismissal
26   of an action over which a court lacks subject matter
     jurisdiction. See Fed. R. Civ. P. 12(b)(1). In contrast, the
27   Colorado River doctrine applies where the court has jurisdiction
     over the matter but is declining or postponing the exercise of
28   this jurisdiction. See Colorado River, 424 U.S. at 817.
                                     5
     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 6 of 7

 1   which must weigh competing interests and maintain an even

 2   balance.”   See Landis, 299 U.S. at 254–55.       Here, plaintiff’s

 3   case was only filed in this court very recently, in late July of

 4   2020.   ((See generally Compl.)     From the limited information that

 5   the court has received from defendants in their motion and at

 6   oral argument, the Sifuentes action appears to be proceeding

 7   regularly in state court.     Plaintiff’s counsel has provided no

 8   persuasive reason why the PAGA claim in this case should go

 9   forward before completion of the Sifuentes action.         Due to the

10   progress of the Sifuentes action in state court, this court

11   concludes it is in the best interest of judicial economy to stay

12   plaintiff’s tenth cause of action in this action pending a

13   determination of the PAGA claims in the Sifuentes action.

14               IT IS THEREFORE ORDERED that defendants’ motion to

15   dismiss pursuant to 12(b)(6) (Docket No. 4) be, and the same

16   hereby is, DENIED.

17               IT IS FURTHER ORDERED THAT the Tenth Cause of Action of

18   the Complaint is hereby STAYED pending the resolution of

19   Sifuentes v. Roofline, Inc., Case No. 34-2019-00269947-CU-OE-GDS,

20   in the Superior Court of the State of California, in and for the
21   County of Sacramento.    This Order does not affect the remaining

22   causes of action of the Complaint.

23               The parties shall file a joint status report within 14

24   days after the resolution of Sifuentes v. Roofline, Inc.          Should

25   the resolution of the Sifuentes case not dispose of plaintiff’s

26   tenth cause of action, the parties’ joint status report shall set
27   forth an agreed proposed date for a status conference and agreed

28   proposed deadlines, including for any motion to dismiss by
                                         6
     Case 2:20-cv-01526-WBS-DB Document 9 Filed 09/23/20 Page 7 of 7

 1   defendants.

 2             IT IS SO ORDERED.

 3   Dated:   September 23, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         7
